Citation Nr: 1233263	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  08-12 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased initial rating for calcified pleural plaques consistent with asbestos exposure, rated as noncompensable from March 12, 2007, and as 10 percent disabling from March 21, 2010.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from June 1948 to April 1952.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, granted service connection for calcified pleural plaques consistent with asbestos exposure with a noncompensable evaluation assigned, effective March 12, 2007.

A June 2010 rating decision granted an increased initial rating of 10 percent for calcified pleural plaques consistent with asbestos exposure, effective March 21, 2010.  A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for a higher initial rating for calcified pleural plaques consistent with asbestos exposure remains before the Board.  

In April 2011 and September 2011, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

After a thorough review of the Veteran's file, the Board has determined that additional development is necessary prior to the adjudication of this claim.  

Remand is required for a current examination.  In general, remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  

In March 2010, the Veteran was afforded a VA examination in connection with this claim for an increased rating for his respiratory disability.  The diagnosis was asbestosis.  Pulmonary Function Testing (PFT) at that time revealed FVC of 3.41 liters, 75 percent predicted.  Subsequently, the Veteran was admitted for a gastrointestinal bleed in October 2010.  Postoperatively, the Veteran developed respiratory failure and was intubated and ventilator dependent.  He underwent a tracheotomy.  He was diagnosed on discharge in November 2010 as having ventilator dependent respiratory failure with decannulation.  In light of the October 2010 hospitalization, the Board finds that an examination is necessary to determine the current severity of the Veteran's respiratory disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant private medical records.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  

3.  After any additional records are associated with the paper or electronic claims file, provide the Veteran with an appropriate examination to determine the current severity of his respiratory disability.  The claims file must be made available to the examiner for review prior to the examination.  

All necessary tests, including a PFT, must be conducted, and clinical findings must be recorded in detail.  The PFT must be conducted post-drug therapy and must so state.  The examiner must review the results of any testing prior to completion of the report.  Specifically, the PFT must provide a value for FVC and a value for DLCO (SB), both expressed as a percentage of predicted value.  The PFT must also provide a value for the Veteran's maximum exercise capacity expressed as milliliters/kilograms/minutes of oxygen consumption (with cardiac or respiratory limitation).  The examiner must opine as to the FVC and the DLCO (SB) percentages of the predicted value for only the Veteran's asbestosis.  If the examiner is unable to determine the percentages of the predicted value for only the Veteran's asbestosis, the examiner must so state.  The PFT report must be associated with the claims file.  

The examiner must further state whether the Veteran experiences cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episodes of acute respiratory failure, or requires outpatient oxygen therapy.  If the examiner cannot provide any requested opinion without resorting to speculation, the examiner must explain why speculation is required. 

The rationale for all opinions, with citation to relevant medical findings or medical authority, must be set forth in a legible report.  The examiner must provide comment on the 2010 VA examination and the October 2010 private records documenting respiratory failure.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  Then, the RO should readjudicate the appeal.  If the benefit sought on appeal remains denied, the RO should issue the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



